ON APPELLANT'S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant again urges upon us his contention that the order of the commissioners’ court of Kent County, in calling the local option election, was fatally defective because of failure to comply with the time element of not less than twenty nor more than thirty days, as provided by Art. 666-33, Vernon’s P. C.
It was to prevent such contention being made upon the trial of a criminal case'involving a violation of the local option law that the portion of Art. 666-40a, Vernon’s P. C., quoted in our original opinion was enacted.
Irregularities in the proceedings touching the local option election are matters that must be adjudicated in an election contest.
When no contest is filed within the time allowed, the order of the commissioners’ court declaring the result of the election is final and not subject to be collaterally attacked upon the trial of a criminal case because of claimed procedural defects or irregularities in the election.
The motion for rehearing is overruled.
Opinion approved by the court.